


110 HR 2457 IH: Same-Day Voter Registration Act of

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2457
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Mr. Ellison (for
			 himself, Mr. Baca,
			 Ms. Baldwin,
			 Mr. Becerra,
			 Mr. Berman,
			 Mr. Braley of Iowa,
			 Ms. Carson,
			 Ms. Kilpatrick,
			 Ms. Clarke,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mr. Filner,
			 Mr. Gutierrez,
			 Mr. Hastings of Florida,
			 Mr. Jefferson,
			 Mr. Kagen,
			 Ms. Kaptur,
			 Mr. Kind, Ms. Lee, Mr. Lewis
			 of Georgia, Ms. McCollum of
			 Minnesota, Mr. McDermott,
			 Mr. Meek of Florida,
			 Ms. Moore of Wisconsin,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Mr. Oberstar,
			 Mr. Sires,
			 Mr. Towns,
			 Ms. Velázquez,
			 Mr. Walz of Minnesota,
			 Ms. Waters,
			 Ms. Watson,
			 Mr. Waxman,
			 Mr. Hodes, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  require States to permit individuals to register to vote in an election for
		  Federal office on the date of the election.
	
	
		1.Short titleThis Act may be cited as the
			 Same-Day Voter Registration Act of
			 2007.
		2.Requiring States
			 to permit voter registration on date of election
			(a)Designation of
			 polling places as voter registration agenciesSection 7(a)(2) of
			 the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5(a)(2)) is
			 amended—
				(1)by striking
			 and at the end of subparagraph (A);
				(2)by
			 striking the period at the end of subparagraph (B) and inserting ;
			 and; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(C)each polling place in the State at
				which ballots are cast in an election for Federal office which is not otherwise
				designated as a voter registration agency under subparagraph (A) or (B) or
				paragraph
				(3).
						.
				(b)Special
			 rulesSection 7(a) of such Act (42 U.S.C. 1973gg–5(a)) is amended
			 by adding at the end the following new paragraph:
				
					(8)In the case of a polling place at
				which ballots are cast in an election for Federal office which is designated as
				a voter registration agency, the following rules shall apply:
						(A)At the option of the State, the
				polling place shall serve as a voter registration agency only on the date of
				the election.
						(B)On the date of the election, the
				polling place may not make services available under this section to any
				eligible applicant who does not cast a ballot at the polling place on such
				date.
						(C)Clauses (i), (ii), and (iii) of
				paragraph (6)(B) shall not apply with respect to any forms distributed by the
				polling place on the date of the
				election.
						.
			(c)Conforming
			 amendmentSection 8(a)(1) of such Act (42 U.S.C. 1973gg–6(a)(1))
			 is amended—
				(1)in
			 subparagraph (C), by striking agency, and inserting
			 agency (other than an agency subject to subparagraph
			 (D)),;
				(2)by striking
			 and at the end of subparagraph (C);
				(3)by redesignating
			 subparagraph (D) as subparagraph (E); and
				(4)by inserting after
			 subparagraph (C) the following new subparagraph:
					
						(D)in the case of
				registration on the date of the election at a polling place designated as a
				voter registration agency under paragraph (2)(C), if the valid voter
				registration form of the applicant is accepted at the polling place;
				and
						.
				3.Transmittal of
			 completed applications to State election officialSection 7(d) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–5(d)) is amended—
			(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (3); and
			(2)by adding at the
			 end the following new paragraph:
				
					(3)In the case of a registration
				application accepted on the date of an election by a voter registration agency
				described in paragraph (2)(C), the agency shall transmit the application to the
				appropriate State election official at the time the agency transmits the
				ballots cast in the election to the
				official.
					.
			4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to the regularly scheduled general election
			 for Federal office held during November 2008 and each subsequent election for
			 Federal office.
		
